t c memo united_states tax_court marcia tyrrell petitioner v commissioner of internal revenue respondent docket no filed date marcia tyrrell pro_se helen f rogers for respondent memorandum opinion hamblen chief_judge this matter is before the court on respondent's motion for summary_judgment pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent's motion is based on facts deemed admitted pursuant to rule c petitioner failed to oppose or object to respondent's motion respondent in her notice_of_deficiency issued to petitioner determined the following deficiencies in and additions to petitioner's federal_income_tax year deficiency additions to tax dollar_figure big_number sec_6653 dollar_figure sec_6653 sec_6653 sec_6661 dollar_figure big_number dollar_figure sec_6653 provides for an addition_to_tax equal to percent of the interest due under sec_6601 on the portion of the underpayment attributable to fraud after concessions the issues for adjudication are whether petitioner is liable for income_tax deficiencies for taxable years and additions to tax for substantial_understatement_of_income_tax pursuant to sec_6661 for taxable years and and additions to tax for fraud pursuant to sec_6653 for taxable years and background petitioner resided in beltsville maryland at the time the petition was filed in this case respondent determined deficiencies in petitioner's income_tax based on petitioner's unreported wages disallowed deductions and unreported income from embezzled funds the petition generally challenges all items in the deficiency_notice respondent's answer denies the substantive allegations of the petition and alleges affirmatively that petitioner is liable for additions to tax pursuant to sec_6653 for fraud and in the alternative for additions to tax pursuant to sec_6651 for failure_to_file a timely federal_income_tax return respondent filed with the court and served on petitioner a request for admissions petitioner failed to deny or object to any of the requests for admissions by failing to respond petitioner is deemed to have admitted pursuant to rule c the following facts petitioner was a bookkeeper for nick's auto during taxable years and part of and for commander construction during part of petitioner was also a tax_return_preparer during the years at issue petitioner was aware of what constituted allowable deductions petitioner failed to report income from her business and embezzlement activities specifically petitioner failed to report wages from nick's auto in the amounts of dollar_figure and 1although petitioner filed no reply to the answer respondent did not move that the allegations be deemed admitted and the allegations in the answer are treated as denied pursuant to rule c 2the relevant part of rule c provides as follows each matter contained in a written request for admission is deemed admitted unless within days after service of the request or within such shorter or longer time as the court may allow the party to whom the request is directed serves upon the requesting party a written answer specifically admitting or denying the matter involved in whole or in part or asserting that it cannot be truthfully admitted or denied and setting forth in detail the reasons why this is so or an objection stating in detail the reasons therefor dollar_figure for and respectively in addition petitioner embezzled dollar_figure from her employer commander construction during subsequently petitioner made payments in partial restitution to commander construction in taxable years and during the years at issue petitioner claimed various business_expenses rental expenses and itemized_deductions petitioner attached a schedule a to her federal_income_tax return on schedule a petitioner claimed unsubstantiated expenses in the amount of dollar_figure as itemized_deductions in petitioner also attached both schedules c and e to her and federal_income_tax returns petitioner operated united accounting management at her residence greenwood in beltsville maryland during the years at issue petitioner claimed the following amounts as business deductions on schedule c or rental property deductions on schedule e amount dollar_figure big_number big_number year schedule on which the amount was claimed schedule c schedule e schedule e all of these expenses were personal and consequently not deductible respondent concedes that petitioner is entitled to deduct an additional dollar_figure as a business deduction for and that petitioner overreported her state_income_tax refund by the amount of dollar_figure for in total petitioner did not report income in the amounts of dollar_figure and dollar_figure on her federal_income_tax returns for taxable years and respectively after concessions by respondent there are deficiencies in petitioner's income_tax in the amount of dollar_figure for the taxable_year and in the amount of dollar_figure including self-employment_tax of dollar_figure for taxable_year discussion respondent bases her motion for summary_judgment on the facts conclusively established by the deemed admissions petitioner did not respond to the request for admissions or oppose respondent's motion for summary_judgment a motion for summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b o'neal v commissi102_tc_666 100_tc_32 the moving party however bears the burden of establishing that no genuine issue exists as to any material fact 477_us_317 98_tc_518 affd 17_f3d_965 7th cir 78_tc_412 in deciding whether to grant summary_judgment we consider the factual materials and draw inferences from them in the light most favorable to the nonmoving party sundstrand corp v commissioner supra pincite 85_tc_527 a motion for summary_judgment may be based upon facts established by deemed admissions rule c 81_tc_644 the party opposing summary_judgment may not rest upon the mere allegations or denials in that party's pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d o'neal v commissioner supra pincite 85_tc_267 for the reasons set forth below we find that there are no genuine issues of material fact remaining for trial and hold that respondent is entitled to summary_judgment issue tax deficiencies the first issue for decision is whether petitioner is liable for the tax deficiencies in the amounts remaining in issue after concessions by respondent petitioner's deemed admissions for establish the following petitioner did not report wages from nick's auto in the amount of dollar_figure petitioner deducted dollar_figure in personal expenses as rental property deductions on schedule e petitioner deducted dollar_figure in unsubstantiated expenses as itemized_deductions on schedule a and there is a deficiency of dollar_figure in petitioner's income_tax for taxable_year similarly petitioner's deemed admissions for establish the following petitioner did not report wages from nick's auto in the amount of dollar_figure petitioner deducted dollar_figure in personal expenses as rental property deductions on schedule e petitioner deducted dollar_figure in personal expenses as business deductions on schedule c petitioner did not report income from her embezzlement activities in the amount of dollar_figure petitioner did not make payments in restitution until taxable years and and there is a deficiency of dollar_figure in petitioner's income_tax for taxable_year the deemed admissions establish the amounts of petitioner's tax deficiencies for the years at issue accordingly we shall grant summary_judgment on this issue issue substantial_understatement the next issue for decision is whether petitioner is liable for additions to tax for substantial_understatement of her federal_income_tax pursuant to sec_6661 for taxable years and sec_6661 provides for an addition_to_tax in the amount of percent of the amount of any underpayment attributable to a substantial_understatement of tax a substantial_understatement exists if the amount of the understatement for the taxable_year exceeds the greater of i percent of the tax required to be shown on the return or ii dollar_figure sec_6661 we observe that in the deemed admissions petitioner is deemed to admit the following paragraph the petitioner understated her income_tax_liability including self-employment_tax for the taxable years and in the amounts of dollar_figure and dollar_figure respectively paragraph there was a substantial_understatement_of_income_tax by petitioner for and petitioner did not have a reasonable basis or good_faith claim in making such an understatement we find that petitioner's understatement is not substantial within the meaning of sec_6661 for taxable_year however it is substantial for taxable_year sec_6661 provides that any substantial_understatement can be reduced by the portion for which there was substantial_authority or adequate_disclosure on the tax_return petitioner has not shown substantial_authority supporting the understatements in addition the tax returns did not contain any disclosure of petitioner's tax position based on the facts deemed admitted we hold that petitioner is not liable for the addition_to_tax under sec_6661 for the taxable_year however she is liable for the addition_to_tax for taxable_year issue fraud the final issue is whether we should sustain respondent's determinations of the additions to petitioner's income_tax for fraud respondent bears the burden of proving petitioner's fraud for each year by clear_and_convincing evidence sec_7454 rule b when respondent determines fraud for each of several years respondent's burden applies separately for each year 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court with respect to subparagraphs a and b of sec_6653 applicable to petitioner's taxable_year and sub sec_6653 applicable to petitioner's taxable_year sec_1503 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 amended sec_6653 effective for returns the due_date of which determined without regard to extensions was after date following its amendment sec_6653 provides in pertinent part in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 amended sec_6653 effective for returns the due_date for which determined without regard to extensions is after december continued respondent need only prove that some part of each year's underpayment was due to fraud sec_6653 the burden then shifts to the taxpayer to establish that a portion of the underpayment is not attributable to fraud sec_6653 respondent must prove fraud with affirmative evidence for each year fraud is never imputed or presumed 55_tc_85 in this respect petitioner's failure to satisfy her burden of proving error does not satisfy respondent's burden of proving fraud 92_tc_661 78_tc_304 nevertheless when direct evidence is not available fraud may be established by circumstantial evidence 86_tc_1253 it is well settled that fraud may be established through facts deemed admitted under rule 85_tc_267 77_tc_334 courts have developed a nonexclusive list of factors demonstrating fraudulent intent these badges_of_fraud continued sec_6653 remained the same as under the tax_reform_act_of_1986 following its amendment sec_6653 provides in pertinent part in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud include understating income maintaining inadequate records failing to file tax returns having implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activity creating false documents or records dealing in cash and overstating deductions see 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_273 67_tc_143 petitioner's deemed admissions contain numerous indicia of her fraudulent intent to evade taxation with respect to each of the taxable years in issue for example the facts deemed admitted establish the following paragraph petitioner's failure to maintain complete and accurate records of her income-producing activities and her failure to produce complete and accurate records to the respondent in connection with the examination of petitioner's income_tax returns for taxable years and was fraudulent with the intent to evade tax paragraph for both and petitioner fraudulently and with intent to evade tax deducted personal items as business_expenses deducted items she could not substantiate and claimed expenses that were not ordinary and necessary business_expenses pursuant to sec_162 paragraph during and the petitioner engaged in a pattern of conduct which demonstrates that she intentionally and knowingly failed to report substantial income in both years paragraph petitioner's failure to report her correct taxable_income and her correct_tax liability for the taxable years and was done fraudulently and with intent to evade tax petitioner's deemed admissions provide clear_and_convincing evidence that petitioner's entire underpayments for taxable years and were due to fraud we hold that respondent has satisfied her burden as to the additions to tax for fraud accordingly respondent's motion for summary_judgment will be granted with respect to this issue an appropriate order and decision will be entered 5our holding with respect to the additions to tax for fraud under sec_6653 eliminates the need to consider respondent's alternative position with respect to the addition_to_tax pursuant to sec_6651 for failure_to_file a timely income_tax return for the taxable_year
